14 N.Y.3d 809 (2010)
926 N.E.2d 255
899 N.Y.S.2d 751
AMERICAN TRANSIT INSURANCE COMPANY, Appellant,
v.
ARTHUR BROWN, Respondent, et al., Defendant.
No. 121, SSM 7.
Court of Appeals of New York.
Decided April 1, 2010.
*811 Marjorie E. Bornes, New York City, for appellant.
Blank & Star, PLLC, Brooklyn (Scott Star and Helene E. Blank of counsel), for respondent.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, with costs, defendant Brown's motion for summary judgment denied, plaintiff's motion for summary judgment granted and judgment granted declaring that plaintiff's disclaimer of coverage was proper, that it had no obligation to defend or indemnify its insured in the subject underlying action and that it is not responsible for payment of any portion of the judgment rendered therein. Defendant Brown failed to provide a valid excuse for his failure to use reasonable diligence in providing plaintiff insurer with notice of the underlying personal injury action.